          Case 3:20-cv-02731-VC Document 769 Filed 10/23/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


 ANGEL DE JESUS ZEPEDA RIVAS, et al.,               Case No. 20-cv-02731-VC
                Plaintiffs,
                                                    ORDER DENYING WITHOUT
         v.                                         PREJUDICE FEDERAL DEFENDANTS'
                                                    MOTION TO COMPEL
 DAVID JENNINGS, et al.,
                                                    Re: Dkt. No. 760
                Defendants.

       The motion to compel by the federal defendants is denied. To the extent the defendants
wish to create a record about the extent to which detainees are or are not complying with mask
guidelines, it should be sufficient to submit declarations. And thus far, the Court has been
operating on the assumption that the defendants have accurately asserted that detainees
sometimes do not follow mask guidelines. Denial of this motion is without prejudice to renewing
it in the event that questions about the extent to which detainees are complying with mask
guidelines become important to the adjudication of the case.

       IT IS SO ORDERED.

Dated: October 23, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
